Title: From Thomas Jefferson to John Jay, 26 September 1786
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Sep. 26. 1786

The last letters I had the honor of writing you were of the 11th. and 13th. of August. Since that I have been favored with yours of July 14th and Aug. 18th.—I now inclose you such letters on the Barbary negociations as have come to hand since my last. With these is the copy of a joint letter from Mr. Adams and myself to Mr. Lamb. In mine of Augst. 13th. I mentioned that I had proposed it as a subject of consideration to Mr. Adams whether the mission of Mr. Barclay to Algiers might answer any good purposes. He is of opinion that it could not. I have therefore informed Mr. Barclay, who by this time is probably in Spain, that he is at liberty to return to this place, to London or America as he shall think proper. You will perceive by the letter from Mr. Carmichael that it is the opinion of the Counts de Florida Blanca and D’Expilly that a previous treaty with the Ottoman Porte is necessary before one can be made with Algiers: such a treaty will require presents, not indeed as the price of their peace but such as are usually made in compliment to their ministers. But as it would be ineffectual towards opening to us the Mediterranean until a peace with Algiers can be obtained, there seems to be no reason for pressing it till there is a prospect of settlement with the Algerines.
Since the death of the King of Prussia the Symptoms of war between the Porte and The Russians and Venetians have become stronger. I think it is the opinion of this court however that there will be no war shortly on the Continent. I judge this as well from other information as from the circumstance of a late reduction of their land force. All their military preparations seem to be against a naval war. Nevertheless their treaty with England has lately taken a sudden start: declarations have been exchanged between the Negociators in the nature of preliminaries to a definitive treaty. The particulars of these declarations are not yet certainly known.
I was lately asked by the Imperial Ambassador whether I had received an answer on the subject of his proposition to renew our powers to treat with his Sovereign. A discrimination which they understand to have been made in America between the subjects of powers having treaties with us and those having none, seems to be the motive of their pressing this matter.
It being known that M. de Calonne the Minister of Finance for this country is at his wit’s end how to raise supplies for the ensuing year a proposition has been made him by a dutch company to  purchase the debt of the United States to this country for twenty million of livres in hand. His necessities dispose him to accede to the proposition, but a hesitation is produced by the apprehension that it might lessen our credit in Europe and perhaps be disagreeable to Congress. I have been consulted hereon by the Agent for that company. I informed him that I could not judge what effect it might have on our credit and was not authorized either to approve or disapprove of the transaction. I have since reflected on this subject: If there be a danger that our payments may not be punctual, it might be better that the discontents which would thence arise should be transferred from a court of whose good will we have so much need to the breasts of a private company. But it has occurred to me that we might find occasion to do what would be grateful to this court and establish with them a confidence in our honor. I am informed that our credit in Holland is sound. Might it not be possible then to borrow there the four and twenty millions due to this country and thus pay them their whole debt at once. This would save them from any loss on our account; nor is it liable to the objection of impropriety in creating new debts before we have more certain means of paying them: it is only transferring a debt from one creditor to another, and removing the causes of discontent to persons with whom they would do us less injury. Thinking that this matter is worthy the attention of Congress I will endeavour that the negociation shall be retarded till it may be possible for me to know their decision, which therefore I will take the liberty of praying immediately.
You will have heard before this comes to hand that the parties in the United Netherlands have come to an open rupture. How far it will proceed cannot now be foreseen. I send you herewith the Gazettes of France and Leyden to this date, and have the honor of being with Sentiments of the most perfect esteem & respect, Sir, your most obedient & most Humble Servt.,

Th Jefferson Test. W Short

